           Case 5:21-cv-01155-EJD Document 35 Filed 03/25/21 Page 1 of 2



 1   KRYSTA KAUBLE PACHMAN (280951)
     kpachman@susmangodfrey.com
 2   STEVEN G. SKLAVER (237612)
     ssklaver@susmangodfrey.com
 3   SUSMAN GODFREY L.L.P.
     1900 Avenue of the Stars, Suite 1400
 4   Los Angeles, California 90067-6029
     [Tel.] (310) 789-3100
 5   [Fax] (310) 789-3150

 6   JULIAN HAMMOND (SBN 268489)
     jhammond@hammondlawpc.com
 7   POLINA BRANDLER (SBN 269086)
 8   pbrandler@hammondlawpc.com
     ARI CHERNIAK (SBN 290071)
 9   acherniak@hammondlawpc.com
     HAMMONDLAW, PC
10   11780 W. Sample Road, Suite 1103
     Coral Springs, FL 33065
11   [Tel.] (310) 601-6766
     [Fax] (310) 295-2385
12

13   Attorneys for Plaintiffs and the Putative Classes

14                                UNITED STATES DISTRICT COURT

15                              NORTHERN DISTRICT OF CALIFORNIA
16
                                           SAN JOSE DIVISION
17

18   MADALYN BROWN, COLE MCDOWELL,                       Case No: 5:21-cv-01155-EJD
     CHRISTY BROCKINGTON, and DEREK
19   DAWES, individually and on behalf of all others     Hon. Edward J. Davila
     similarly situated,                                 NOTICE OF APPEARANCE OF
20
                                                         STEVEN G. SKLAVER
21                                 Plaintiffs,
     vs.
22
     ACCELLION, INC., a Delaware Corporation,
23
                                   Defendant.
24

25

26
27

28

                                                                  Notice of Appearance of Steven G. Sklaver
                                                                              Case No: 5:21-cv-01155-EJD
        Case 5:21-cv-01155-EJD Document 35 Filed 03/25/21 Page 2 of 2



 1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that attorney Steven G. Sklaver of Susman Godfrey L.L.P.,

 3   1900 Avenue of the Stars, Suite 1400, Los Angeles, CA 90067, a member of the State Bar of

 4   California and admitted to practice before this Court, hereby enters an appearance as counsel on

 5   behalf of plaintiffs Madalyn Brown, Cole McDowell, Christy Brockington, and Derek Dawes.

 6   Mr. Sklaver respectfully requests that all pleadings, notices, orders, correspondence and other

 7   papers in connection with this action be served upon him at the following address:

 8
                                  Steven G. Sklaver
 9                                SUSMAN GODFREY L.L.P.
                                  1900 Avenue of the Stars, Suite 1400
10                                Los Angeles, California 90067-6029
                                  ssklaver@susmangodfrey.com
11                                [Tel.] (310) 789-3100
                                  [Fax] (310) 789-3150
12

13
     Dated: March 25, 2021                           KRYSTA KAUBLE PACHMAN
14                                                   STEVEN G. SKLAVER
                                                     SUSMAN GODFREY L.L.P.
15

16                                                   By:   /s/ Steven G. Sklaver
17                                                         Steven G. Sklaver

18                                                   Attorneys for Plaintiffs Madalyn Brown, Cole
                                                     McDowell, Christy Brockington, and Derek Dawes
19

20
21

22

23

24

25

26
27

28
                                                 1
                                                                   Notice of Appearance of Steven G. Sklaver
                                                                               Case No: 5:21-cv-01155-EJD
